MECHANICALLY SHAPED 2-DIMENSIONAL COVALENT ORGANIC FRAMEWORKS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 and 13-19 in the reply filed on 4/19/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 discloses wherein the pendants on the macrocycle are chosen from a class of chelates including polyethers, polyalcohols, glycol diethers, amines, imides. 
There is no description at all for what constitutes a “macrocycle”. Further, there is no disclosure for the types of chelates as claimed that make up the pendants.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the linkage". There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations "the pendant" and “the macrocycle”. There is insufficient antecedent basis for these limitations in the claim.
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
Claim 17 discloses a “macrocycle”. There is no explanation for what this is.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Doonan et al. (Nature Chem., 2, (2010), 235-238).
Regarding claims 1-3 and 5, Doonan et al. teach a method of processing a 2-dimensional covalent organic framework (Abstract), comprising: applying pressure of at least 2 or 10 MPa to the covalent organic framework (Page 237, left column, 2nd paragraph discloses the pure COF-10 crystals were made using a conventional press at 2,000 psi or 13.7 MPa.). However, Doonan et al. do not teach wherein pressure is applied along a uniaxial direction of the covalent organic framework.
Doonan provides a binder-free table of pure COF-10 crystal which is made using the conventional press. One of ordinary skill in the art would be applying pressure in a uniaxial direction (vertical) using such a press.
Regarding claim 4, Doonan et al. teach the method of claim 1, wherein the linkage of the covalent organic framework is boroxine, Schiff base, triazine, borazine, or boronate (Page 235, left column, 1st paragraph discloses boroxine or boronate ester rings.). 
Regarding claim 6, Doonan et al. teach the method of claim 1, wherein the covalent organic framework has hexagonal symmetry, trigonal symmetry, tetragonal symmetry, rhombohedral (Page 235, left column, 1st paragraph discloses hexagonal symmetry.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doonan et al. (Nature Chem., 2 as applied to claim 1 above, and further in view of Kang et al. (US 8,088,356 B2).
Regarding claims 13, 14, and 19, Doonan et al. teach a method of processing a 2-dimensional covalent organic framework (Abstract), comprising: applying pressure of at least 2 or 10 MPa to the covalent organic framework (Page 237, left column, 2nd paragraph discloses the pure COF-10 crystals were made using a conventional press at 2,000 psi or 13.7 MPa.). However, Doonan et al. do not teach wherein pressure is applied along a uniaxial direction of the covalent organic framework.
Doonan provides a binder-free table of pure COF-10 crystal which is made using the conventional press. One of ordinary skill in the art would be applying pressure in a uniaxial direction (vertical) using such a press.
However, Doonan et al. do not teach contact the covalent organic framework with a lithium salt. 
Kang et al. teach a covalent organic framework derivative for hydrogen storage with crystalline structure comprising covalent bonds of regular tetrahedron structural organic molecules and triangle structural organic molecules doped with metal cations (Claim 1). Further, the metal cations can comprise a lithium salt (Claims 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Doonan with Kang in order to improve capacity.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Doonan et al. (Nature Chem., 2, (2010), 235-238) as applied to claim 1 above, and further in view of Xu et al. (Sci. Rep., 5, (2015), 1-6.)
Regarding claim 15, Doonan et al. teach the method of claim 1. However, they do not teach wherein the covalent organic framework further comprises a lithium salt such as LiPF6
Xu et al. teach the use of a COF in a battery system comprising LiPF6.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Doonan with Xu in order to enhance electrode stability.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doonan et al. (Nature Chem., 2, (2010), 235-238) as applied to claim 1 above, and further in view of Yaghi et al. (US 2010/0143693 A1).
Regarding claims 16 and 18, Doonan et al. teach the method of claim 1. However, they do not teach wherein the covalent organic framework contains functional groups chosen from alkyl chains, oligo- and polyethers, fluorinated alkyl chains, alkyl chains containing anionic groups, alkyl chains containing sulfonate groups, alkyl chains containing carboxylate groups, imides, or anionic group; or wherein the pressure is applied with a pellet press.
Yaghi et al. teach FT-IR data was used to verify that the products were being produced. By observing the loss of certain stretches like hydroxyl groups expected for condensation reactions as well as the appearance of distinctive functional groups produced by the formation of boroxine and triboronate esters, the formation of the expected products can be confirmed. FT-IR spectra of starting materials, model compounds, and COFs were obtained as KBr pellets using Nicolet 400 Impact spectrometer (Paragraph 0171).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Doonan with Yaghi in order to obtain spectra easily and to further improve high surface area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729